Order, Supreme Court, New York County (Cohen, J.), entered August 28, 1980, granting the plaintiff’s motion for class certification, affirmed, without costs. Order of the said court and the said Justice entered March 9,1981, which fixed the form of notice to class members and divided the costs of said notice fixed at a total of $4,000, between the two *539defendant parties, with the defendant-appellant Pan American World Airways, Inc., to pay one half thereof, modified, on the law and the facts, and in the exercise of discretion to strike the requirement that Pan American pay one half the cost thereof, and otherwise affirmed, without costs. While there is a question as to whether this plaintiff can properly represent the class, any question with respect thereto is best left to supervision by the court and further proceedings. It appears that approximately 2,000 passengers paid approximately $250 each for group flights through the codefendant Francis J. Folan, doing business as, among others, the Scottish-American Association, to Scotland and England, with the flights to be on Pan American planes. The Scottish-American Association had difficulties, which are detailed at 52 AD2d 528 and 411 F Supp 883. It is contended in this action that the codefendant Pan American, the appellant herein, knew or should have known of the problems and was to some extent responsible. The defendants Pan American and Folan have cross-claimed against each other. Inasmuch as the class dealt directly with Folan, the cost of the notice should be paid either by the plaintiff or by Folan and not by Pan American. Concur — Kupferman, J. P., Sullivan, Carro and Silverman, JJ.